





Exhibit 10.10
FIRST AMENDED AND RESTATED
EMPIRE STATE REALTY TRUST, INC.
EMPIRE STATE REALTY OP, L.P.
2013 EQUITY INCENTIVE PLAN
 
(As Amended and Restated as of April 4, 2016)


 
1.
Purpose.

The purpose of the Plan is to assist the Company and the Partnership in
attracting, retaining, motivating, and rewarding certain key employees,
officers, directors, and consultants of the Company, the Partnership and their
respective Affiliates and promoting the creation of long-term value for
stockholders of the Company by closely aligning the interests of such
individuals with those of such stockholders. The Plan authorizes the award of
equity-based incentives to Eligible Persons to encourage such persons to expend
maximum effort in the creation of stockholder and partner value.
 
 
2.
Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:
(a) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.
(b) “Award” means any Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Performance Award, Dividend Equivalent Right or other
equity-based award granted under the Plan.
(c) “Award Agreement” means an Option Agreement, a Restricted Stock Agreement,
an RSU Agreement, an SAR Agreement, a Performance Award Agreement, or an
agreement governing the grant of any Dividend Equivalent Right or other
equity-based Award granted under the Plan.
(d) “Board” means the Board of Directors of the Company.
(e) “Cause” means, with respect to any Participant and in the absence of an
Award Agreement or Participant Agreement otherwise defining Cause, (1) the
Participant’s conviction of or indictment for any crime (whether or not
involving the Company or its Affiliates) (i) constituting a felony or (ii) that
has, or could reasonably be expected to result in, an adverse impact on the
performance of the Participant’s duties to the Service Recipient, or otherwise
has, or could reasonably be expected to result in, an adverse impact on the
business or reputation of the Company or its Affiliates, (2) conduct of the
Participant, in connection with his employment or service, that has resulted, or
could reasonably be expected to result, in material injury to the business or
reputation of the Company or its Affiliates, (3) any material violation of the
policies of the Company or its Affiliates, including but not limited to those
relating to sexual harassment or the disclosure or misuse of confidential
information, or those set forth in the manuals or statements of policy of the
Company or its Affiliates, or (4) willful neglect in the performance of the
Participant’s duties





--------------------------------------------------------------------------------





for the Service Recipient or willful or repeated failure or refusal to perform
such duties. In the event that there is an Award Agreement or Participant
Agreement defining Cause, “Cause” shall have the meaning provided in such
agreement, and a Termination by the Service Recipient for Cause hereunder shall
not be deemed to have occurred unless all applicable notice and cure periods in
such Award Agreement or Participant Agreement are complied with.
(f) “Change in Control” means:
(1) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission or pursuant to a Non-Control Transaction) whereby any
“person” (as defined in Section 3(a)(9) of the Exchange Act) or any two or more
persons deemed to be one “person” (as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), other than the Company or any of its Affiliates, an employee
benefit plan sponsored or maintained by the Company or any of its Affiliates (or
its related trust), or any underwriter temporarily holding securities pursuant
to an offering of such securities, directly or indirectly acquire “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than thirty percent (30%) of the total
combined voting power of the Company’s securities eligible to vote in the
election of the Board (the “Company Voting Securities”);
(2) the date, within any consecutive twenty-four (24) month period commencing on
or after the Effective Date, upon which individuals who constitute the Board as
of the Effective Date (the “Incumbent Board”) cease for any reason (other than
by reason of death) to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director subsequent to the Effective
Date whose election or nomination for election by the Company’s stockholders was
approved by a vote of at least a majority of the directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such individual is named as a nominee for director,
without objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (including but not limited to
a consent solicitation) with respect to the election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board;
(3) the consummation of a merger, consolidation, share exchange, or similar form
of corporate transaction involving the Company or any of its Affiliates that
requires the approval of the Company’s stockholders (whether for such
transaction or the issuance of securities in the transaction or otherwise) (a
“Reorganization”), unless immediately following such Reorganization (i) more
than fifty percent (50%) of the total voting power of (A) the corporation
resulting from such Reorganization (the “Surviving Company”) or (B) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to the Reorganization, (ii) no Person, other than an employee benefit plan
sponsored or maintained by the Surviving Company or the Parent Company (or its
related trust), is or becomes the beneficial owner, directly or indirectly, of
fifty percent (50%) or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, and (iii) at least a majority of the
members of





--------------------------------------------------------------------------------





the board of directors of the Parent Company, or if there is no Parent Company,
the Surviving Company, following the consummation of the Reorganization are
members of the Incumbent Board at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization (any
Reorganization which satisfies all of the criteria specified in (i), (ii), and
(iii) above shall be a “Non-Control Transaction”); or
(4) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” (as defined in
Section 3(a)(9) of the Exchange Act) or to any two or more persons deemed to be
one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Company’s Affiliates.
Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of thirty percent
(30%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then
occur, and (y) with respect to the payment of any amount that constitutes a
deferral of compensation subject to Section 409A of the Code payable upon a
Change in Control, a Change in Control shall not be deemed to have occurred,
unless the Change in Control constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company under Section 409A(a)(2)(A)(v) of the Code.
(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(h) “Committee” means the Board or such other committee consisting of two or
more individuals appointed by the Board to administer the Plan and each other
individual or committee of individuals designated to exercise authority under
the Plan.
 
(i) “Company” means Empire State Realty Trust, Inc., a Maryland corporation, and
its successors by operation of law.
(j) “Company Voting Securities” has the meaning set forth in Section 2(f)(1)
hereof.
(k) “Corporate Event” has the meaning set forth in Section 12(b) hereof.
(l) “Data” has the meaning set forth in Section 22(c) hereof.
(m) “Disability” means, in the absence of an Award Agreement or Participant
Agreement otherwise defining Disability, the permanent and total disability of
such Participant within the meaning of Section 22(e)(3) of the Code. In the
event that there is an Award Agreement or Participant Agreement defining
Disability, “Disability” shall have the meaning provided in such Award Agreement
or Participant Agreement.
(n) “Disqualifying Disposition” means any disposition (including any sale) of
Stock acquired upon the exercise of an Incentive Stock Option made within the
period that ends either (i) two years after the date on which the Participant
was granted the Incentive Stock Option or (ii) one year after the date upon
which the Participant acquired the Stock.





--------------------------------------------------------------------------------





(o) “Dividend Equivalent Right” means a right granted to a Participant under
Section 10 hereof, to receive cash, Stock or other property equal in value to
all or some portion of the regular cash dividends that are or would be payable
with respect to shares of Stock subject to an Award.
(p) “Effective Date” means October 1, 2013.
(q) “Eligible Person” means (1) each employee and officer of the Company, the
Partnership or any of their respective Affiliates, including each such employee
and officer who may also be a director of the Company, the Partnership or any of
their respective Affiliates, (2) each non-employee director of the Company or
any of its Affiliates, (3) each other natural person who provides substantial
services to the Company, the Partnership or any of their respective Affiliates
as a consultant or advisor and who is designated as eligible by the Committee,
and (4) each natural person who has been offered employment by the Company, the
Partnership or any of their respective Affiliates; provided that such
prospective employee may not receive any payment or exercise any right relating
to an Award until such person has commenced employment or service with the
Company or its Affiliates; provided further, however, that (i) with respect to
any Award that is intended to qualify as a “stock right” that does not provide
for a “deferral of compensation” within the meaning of Section 409A of the Code,
the term Affiliate as used in this Section 2(q) shall include only those
corporations or other entities in the unbroken chain of corporations or other
entities beginning with the Company where each of the corporations in the
unbroken chain other than the last corporation owns stock possessing at least
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain, and (ii) with respect to
any Award that is intended to qualify as an Incentive Stock Option, the term
“Affiliate” as used in this Section 2(q)
 shall include only those entities that qualify as a “subsidiary corporation”
with respect to the Company within the meaning of Code Section 424(f). An
employee on an approved leave of absence may be considered as still in the
employ of the Company, the Partnership or any of their respective Affiliates for
purposes of eligibility for participation in the Plan.
(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules and regulations thereunder and successor
provisions and rules and regulations thereto.
(s) “Expiration Date” means the date upon which the term of an Option or Stock
Appreciation Right expires, as determined under Section 5(b) or 8(b) hereof, as
applicable.
(t) “Fair Market Value” means, as of any date when the Stock is listed on one or
more national securities exchanges, the closing price reported on the principal
national securities exchange on which such Stock is listed and traded on the
date of determination, or if the closing price is not reported on such date of
determination, the closing price on the most recent date on which such closing
price is reported. If the Stock is not listed on a national securities exchange,
the Fair Market Value shall mean the amount determined by the Board in good
faith, and in a manner consistent with Section 409A of the Code, to be the fair
market value per share of Stock.
(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.
(v) “Incumbent Board” shall have the meaning set forth in Section 2(f)(ii)
hereof.
(w) “Initial Public Offering” means the Company’s first underwritten public
offering of its Stock to the public pursuant to an effective registration
statement under the Securities Act.





--------------------------------------------------------------------------------





(x) “LTIP Unit” means an “LTIP Unit” as defined in the Partnership Agreement. An
LTIP Unit granted under this Plan represents the right to receive the benefits,
payments or other rights in respect of an LTIP Unit set forth in the Partnership
Agreement, subject to the terms and conditions of the applicable Award Agreement
and the Partnership Agreement.
(y) “Non-Control Transaction” has the meaning set forth in Section 2(f)(3)
hereof.
(z) “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(aa) “Option” means a conditional right, granted to a Participant under
Section 5 hereof, to purchase Stock at a specified price during a specified time
period.


(bb) “Option Agreement” means a written agreement (including an electronic
writing to the extent permitted by applicable law) between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
(cc) “OP Unit” means an “OP Unit” as defined in the Partnership Agreement.
(dd) “Parent Company” has the meaning set forth in Section 2(f)(3) hereof.
(ee) “Participant” means an Eligible Person who has been granted an Award under
the Plan, or if applicable, such other Person who holds an Award.
(ff) “Participant Agreement” means an employment or other services agreement or
a severance or change in control agreement between a Participant and the Service
Recipient and is effective as of the date of determination.
(gg) “Partnership” means Empire State Realty OP, L.P., a Delaware limited
partnership.
(hh) “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Empire State Realty OP, L.P., dated October 1, 2013, as
it may be amended, supplemented or restated from time to time in accordance with
its terms.
(ii) “Performance Award” means an Award granted to a Participant under Section 9
hereof, which Award is subject to the achievement of Performance Objectives
during a Performance Period. A Performance Award shall be designated as a
“Performance Share” or a “Performance Unit” at the time of grant.
(jj) “Performance Award Agreement” means a written agreement (including an
electronic writing to the extent permitted by applicable law) between the
Company and a Participant evidencing the terms and conditions of an individual
Performance Award grant.
(kk) “Performance Objectives” means the performance objectives established
pursuant to this Plan for Participants who have received Performance Awards.
(ll) “Performance Period” means the period designated for the achievement of
Performance Objectives.
(mm) “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
or other entity.





--------------------------------------------------------------------------------





(nn) “Plan” means this Empire State Realty Trust, Inc. and Empire State Realty
OP, L.P. 2013 Equity Incentive Plan, as amended from time to time.
(oo) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act and an
“outside director” within the meaning of Treasury Regulation Section 1.162-27(c)
under Section 162(m) of the Code.
(pp) “Qualified Performance-Based Award” means an Option, Stock Appreciation
Right, or Performance Award that is intended to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.
(qq) “Qualifying Committee” has the meaning set forth in Section 3(b) hereof.
(rr) “Reorganization” has the meaning set forth in Section 2(f)(3) hereof.
(ss) “Restricted Stock” means Stock granted to a Participant under Section 6
hereof that is subject to certain restrictions and to a risk of forfeiture.
(tt) “Restricted Stock Agreement” means a written agreement (including an
electronic writing to the extent permitted by applicable law) between the
Company and a Participant evidencing the terms and conditions of an individual
Restricted Stock grant.
(uu) “Restricted Stock Unit” means a notional unit representing the right to
receive one share of Stock (or the cash value of one share of Stock, if so
determined by the Committee) on a specified settlement date.
(vv) “RSU Agreement” means a written agreement (including an electronic writing
to the extent permitted by applicable law) between the Company and a Participant
evidencing the terms and conditions of an individual grant of Restricted Stock
Units.
(ww) “SAR Agreement” means a written agreement (including an electronic writing
to the extent permitted by applicable law) between the Company and a Participant
evidencing the terms and conditions of an individual grant of Stock Appreciation
Rights.
(xx) “Securities Act” means the Securities Act of 1933, as amended from time to
time, including rules and regulations thereunder and successor provisions and
rules and regulations thereto.
(yy) “Service Recipient” means, with respect to a Participant holding a given
Award, either the Company, the Partnership or any of their respective Affiliates
by which the original recipient of such Award is, or following a Termination was
most recently, principally employed or to which such original recipient
provides, or following a Termination was most recently providing, services, as
applicable.
(zz) “Stock” means the Company’s Class A common stock, par value $0.01 per
share, and such other securities as may be substituted for such stock pursuant
to Section 12 hereof.
(aaa) “Stock Appreciation Right” means a conditional right to receive an amount
equal to the value of the appreciation in the Stock over a specified period.
Except in the event of extraordinary circumstances, as determined in the sole
discretion of the Committee, or pursuant to Section 12(b) hereof, Stock
Appreciation Rights shall be settled in Stock.


(bbb) “Surviving Company” has the meaning set forth in Section 2(f)(3) hereof.





--------------------------------------------------------------------------------





(ccc) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient; provided, however, that, if
so determined by the Committee at the time of any change in status in relation
to the Service Recipient (e.g., a Participant ceases to be an employee and
begins providing services as a consultant, or vice versa), such change in status
will not be deemed a Termination hereunder. Unless otherwise determined by the
Committee, in the event that any Service Recipient ceases to be an Affiliate of
the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.
Notwithstanding anything herein to the contrary, a Participant’s change in
status in relation to the Service Recipient (for example, a change from employee
to consultant) shall not be deemed a Termination hereunder with respect to any
Awards constituting nonqualified deferred compensation subject to Section 409A
of the Code that are payable upon a Termination unless such change in status
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments in respect of an Award constituting nonqualified deferred
compensation subject to Section 409A of the Code that are payable upon a
Termination shall be delayed for such period as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code. On the first business day
following the expiration of such period, the Participant shall be paid, in a
single lump sum without interest, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule
applicable to such Award.
(ddd) “Underwriters” means the underwriters in the Initial Public Offering.
(eee) “Underwriters Option” means the Underwriters option to purchase up to an
additional 10,725,000 shares of Stock in connection with the Initial Public
Offering.
 
 
3.
Administration.

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (1) select Eligible Persons to become Participants, (2) grant Awards,
(3) determine the type, number of shares of Stock or other equity interests
(including, without limitation, LTIP Units) subject to, other terms and
conditions of, and all other matters relating to, Awards, (4) prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, (5) construe and interpret the
Plan and Award Agreements and correct defects, supply
omissions, and reconcile inconsistencies therein, (6) suspend the right to
exercise Awards during any period that the Committee deems appropriate to comply
with applicable securities laws, and thereafter extend the exercise period of an
Award by an equivalent period of time, and (7) make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action of the Committee shall be final,
conclusive, and binding on all persons, including, without limitation, the
Company, its Affiliates, Eligible Persons, Participants, and beneficiaries of
Participants. For the avoidance of doubt, the Board shall have the authority to
take all actions under the Plan that the Committee is permitted to take.
(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to a
Qualified Performance-Based Award or relating to an Award granted or to be
granted to a Participant who is then subject to Section 16 of the





--------------------------------------------------------------------------------





Exchange Act in respect of the Company, must be taken by a subcommittee,
designated by the Committee or the Board, composed solely of two or more
Qualified Members (a “Qualifying Committee”). Any action authorized by such a
Qualifying Committee shall be deemed the action of the Committee for purposes of
the Plan. The express grant of any specific power to the Qualifying Committee,
and the taking of any action by the Qualifying Committee, shall not be construed
as limiting any power or authority of the Committee.
(c) Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any of its Affiliates, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions under the Plan, including, but not limited
to, administrative functions, as the Committee may determine appropriate. The
Committee may appoint agents to assist it in administering the Plan.
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, any Award granted under the Plan to any Eligible Person who is not an
employee of the Company or any of its Affiliates (including any non-employee
director of the Company or any Affiliate) or to any Eligible Person who is
subject to Section 16 of the Exchange Act or is to be granted a Qualified
Performance-Based Award must be expressly approved by the Committee or
Qualifying Committee in accordance with subsection (b) above.
(d) Section 409A. All Awards made under the Plan that are intended to be
“deferred compensation” subject to Section 409A shall be interpreted,
administered and construed to comply with Section 409A, and all Awards made
under the Plan that are intended to be exempt from Section 409A shall be
interpreted, administered and construed to comply with and preserve such
exemption. The Committee shall have full authority to give effect to the intent
of the foregoing sentence. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the Plan
and a provision of any Award or Award Agreement with respect to an Award, the
Plan shall govern. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any liability to any person in the event Section 409A
applies to any Award in a manner that results in adverse tax consequences for
the Participant or any of his beneficiaries or transferees.


 
4.
Shares Available Under the Plan.

(a) Number of Shares Available for Delivery. Subject to adjustment as provided
in Section 12 hereof, the total number of shares of Stock reserved and available
for delivery in connection with Awards under the Plan shall not exceed 5% of
issued and outstanding shares of Stock as of the later of the Initial Public
Offering or the last closing date of any shares of Stock sold pursuant to the
Underwriters exercise of the Underwriters Option (on a fully diluted basis
(assuming, if applicable, the exercise of all outstanding stock options, the
conversion of all warrants and convertible securities into shares of Stock and
the exchange of all outstanding interests in the Partnership that may be
convertible into shares of Stock) and including shares of Stock sold pursuant to
the Underwriters exercise of the Underwriters Option, but excluding any shares
of Stock issued or issuable under the Plan). Shares of Stock delivered under the
Plan shall consist of authorized and unissued shares or previously issued shares
of Stock reacquired by the Company on the open market or by private purchase.
Notwithstanding the foregoing, the number of shares of Stock available for
issuance hereunder shall not be reduced by shares issued pursuant to Awards
issued or assumed in connection with a merger or acquisition as contemplated by,
as applicable, NASDAQ Listing Rule 5635(c) and IM-5635-1, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711, or other applicable
stock exchange rules, and their respective successor rules and listing exchange
promulgations.





--------------------------------------------------------------------------------





(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double-counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. Other equity-based Awards that are LTIP
Units shall reduce the total number of shares of Stock available for delivery
under the Plan on a one-for-one basis, i.e., each LTIP Unit shall be treated as
an award of a single share of Stock. Shares of Stock into which LTIP Units are
converted shall deemed to be issued under the Plan but shall not reduce the
total number of shares of Stock available for delivery under the Plan. To the
extent that an Award expires or is canceled, forfeited, or otherwise terminated
without a delivery to the Participant of the full number of shares of Stock (or
LTIP Units) to which the Award related, the undelivered shares of Stock (or LTIP
Units) will again be available for grant. Shares of Stock withheld in payment of
the exercise price or taxes relating to an Award and shares equal to the number
surrendered in payment of any exercise price or taxes relating to an Award shall
be deemed to constitute shares delivered to the Participant and shall not again
be available for Awards under the Plan.
(c) 162(m) Limitation; Incentive Stock Options.
(1) Notwithstanding anything to the contrary herein, during any time that the
Company is subject to Section 162(m) of the Code, the maximum number of shares
of Stock with respect to which Options, Stock Appreciation Rights, and
Performance Awards, in each case and to the extent the Award is intended to
qualify as a Qualified Performance-Based Award, may be granted to any individual
in any one calendar year shall not exceed 1,500,000. The maximum value of the
aggregate payment that any individual may receive with respect to a Qualified
Performance-Based Award that is valued in dollars in respect of any annual
Performance Period is $10,000,000, and for any Performance Period in excess of
one (1) year, such amount multiplied by a fraction, the numerator of which is
the number of months in the Performance Period and the denominator of which is
twelve (12). No Qualified Performance-Based Awards may be granted hereunder
following the first (1st) meeting of the Company’s stockholder that occurs in
the fifth (5th) year following the year in which the Company’s stockholders most
recently approved the terms of the Plan for purposes of satisfying the
“qualified performance-based compensation” exemption under Section 162(m)(4)(C)
of the Code. For purposes of the Plan, the Company shall not be treated as being
subject to Section 162(m) of the Code during the period Awards granted hereunder
are exempt from the limitation on tax deductibility under Section 162(m) of the
Code by reason of the post-initial public offering transition relief set forth
in Treasury Regulation Section 1.162-27(f).
(2) No more than 12,000,000 shares of Stock reserved for issuance hereunder may
be issued or transferred upon exercise or settlement of Incentive Stock Options.
 
 
5.
Options.

(a) General. Certain Options granted under the Plan are intended to qualify as
Incentive Stock Options. Options may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate;
provided, however, that Incentive Stock Options may be granted only to Eligible
Persons who are employees of the Company or an Affiliate (as such definition is
limited pursuant to Section 2(q) hereof) of the Company. The provisions of
separate Options shall be set forth in separate Option Agreements, which
agreements need not be identical.
(b) Term. The term of each Option shall be set by the Committee at the time of
grant; provided, however, that no Option granted hereunder shall be exercisable
after the expiration of ten (10) years from the date it was granted.





--------------------------------------------------------------------------------





(c) Exercise Price. The exercise price per share of Stock for each Option shall
be set by the Committee at the time of grant; provided, however, that if an
Option is intended to qualify as either (1) a “stock right” that does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code, (2) a Qualified Performance-Based Award, or (3) an Incentive Stock
Option, then in each case the applicable exercise price shall not be less than
the Fair Market Value on the date of grant, subject to subsection (g) below in
the case of any Incentive Stock Option.
(d) Payment for Stock. Payment for shares of Stock acquired pursuant to Options
granted hereunder shall be made in full upon exercise of an Option (1) in
immediately available funds in United States dollars, or by certified or bank
cashier’s check, (2) by delivery of shares of Stock having a value equal to the
exercise price, (3) by a broker-assisted cashless exercise in accordance with
procedures approved by the Committee, whereby payment of the Option exercise
price or tax withholding obligations may be satisfied, in whole or in part, with
shares of Stock subject to the Option by delivery of an irrevocable direction to
a securities broker (on a form prescribed by the Committee) to sell shares of
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate exercise price and, if applicable, the amount necessary to
satisfy the Company’s withholding obligations, or (4) by any other means
approved by the Committee (including, by delivery of a notice of “net exercise”
to the Company, pursuant to which the Participant shall receive the number of
shares of Stock underlying the Option so exercised reduced by the number of
shares of Stock equal to the aggregate exercise price of the Option divided by
the Fair Market Value on the date of exercise). Anything herein to the contrary
notwithstanding, if the Committee determines that any form of payment available
hereunder would be in violation of Section 402 of the Sarbanes-Oxley Act of
2002, such form of payment shall not be available.
(e) Vesting. Options shall vest and become exercisable in such manner, on such
date or dates, or upon the achievement of performance or other conditions, in
each case as may be determined by the Committee and set forth in an Option
Agreement; provided, however, that notwithstanding any such vesting dates, the
Committee may in its sole discretion accelerate the vesting of any Option at any
time and for any reason. Unless otherwise specifically determined by the
Committee, the vesting of an Option shall occur only while the Participant is
employed by or rendering services to the Service Recipient, and all vesting
shall cease upon a Participant’s Termination for any reason. If an Option is
exercisable in installments, such installments or portions thereof that become
exercisable shall remain exercisable until the Option expires.
(f) Termination of Employment or Service. Except as provided by the Committee in
an Option Agreement, Participant Agreement or otherwise:
(1) In the event of a Participant’s Termination for any reason other than (i) by
the Service Recipient for Cause, or (ii) by reason of the Participant’s death or
Disability, (A) all vesting with respect to such Participant’s outstanding
Options shall cease, (B) each of such Participant’s outstanding unvested Options
shall expire as of the date of such Termination, and (C) each of such
Participant’s outstanding vested Options shall remain exercisable until the
earlier of the applicable Expiration Date and the date that is ninety (90) days
after the date of such Termination.
(2) In the event of a Participant’s Termination by reason of such Participant’s
death or Disability, (i) all vesting with respect to such Participant’s
outstanding Options shall cease, (ii) each of such Participant’s outstanding
unvested Options shall expire as of the date of such Termination, and (iii) each
of such Participant’s outstanding vested Options shall remain exercisable until
the earlier of the applicable Expiration Date and the date that is twelve
(12) months after the date of such Termination. In the event of a Participant’s
death, such Participant’s Options shall remain exercisable by the person or
persons to whom a Participant’s rights under the Options pass by will or by the





--------------------------------------------------------------------------------





applicable laws of descent and distribution until their expiration, but only to
the extent that the Options were vested by such Participant at the time of such
Termination


(3) In the event of a Participant’s Termination by the Service Recipient for
Cause, all of such Participant’s outstanding Options (whether or not vested)
shall immediately expire as of the date of such Termination.
(g) Special Provisions Applicable to Incentive Stock Options.
(1) No Incentive Stock Option may be granted to any Eligible Person who, at the
time the Option is granted, owns directly, or indirectly within the meaning of
Section 424(d) of the Code, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
parent or subsidiary thereof, unless such Incentive Stock Option (i) has an
exercise price of at least one hundred ten percent (110%) of the Fair Market
Value on the date of the grant of such Option and (ii) cannot be exercised more
than five (5) years after the date it is granted.
(2) To the extent that the aggregate Fair Market Value (determined as of the
date of grant) of Stock for which Incentive Stock Options are exercisable for
the first time by any Participant during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options.
(3) Each Participant who receives an Incentive Stock Option must agree to notify
the Company in writing immediately after the Participant makes a Disqualifying
Disposition of any Stock acquired pursuant to the exercise of an Incentive Stock
Option.
 
 
6.
Restricted Stock.

(a) General. Restricted Stock may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Awards of Restricted Stock shall be set forth in
separate Restricted Stock Agreements, which agreements need not be identical.
Subject to the restrictions set forth in Section 6(b), and except as otherwise
set forth in the applicable Restricted Stock Agreement, the Participant shall
generally have the rights and privileges of a stockholder as to such Restricted
Stock, including the right to vote such Restricted Stock. Unless otherwise set
forth in a Participant’s Restricted Stock Agreement (1) cash dividends and stock
dividends, if any, with respect to Restricted Stock subject to performance-based
vesting shall be withheld by the Company for the Participant’s account, and
shall be subject to forfeiture to the same degree as the shares of Restricted
Stock to which such dividends relate and (2) cash dividends and stock dividends,
if any, with respect to all other Restricted Stock shall be paid to Participants
at the same time as such dividends are paid to stockholders. Except as otherwise
determined by the Committee, no interest will accrue or be paid on the amount of
any cash dividends withheld.
 
(b) Vesting and Restrictions on Transfer. Restricted Stock shall vest in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a Restricted Stock Agreement; provided, however, that notwithstanding any such
vesting dates, the Committee may in its sole discretion accelerate the vesting
of any Award of Restricted Stock at any time and for any reason. Unless
otherwise specifically determined by the Committee, the vesting of an Award of
Restricted Stock shall occur only while the Participant is employed by or
rendering services to the Service Recipient, and all vesting shall cease upon a
Participant’s Termination for any reason. In addition to any other restrictions
set forth in a Participant’s





--------------------------------------------------------------------------------





Restricted Stock Agreement, until such time as the Restricted Stock has vested
pursuant to the terms of the Restricted Stock Agreement, the Participant shall
not be permitted to sell, transfer, pledge, or otherwise encumber the Restricted
Stock.
(c) Termination of Employment or Service. Except as provided by the Committee in
a Restricted Stock Agreement, Participant Agreement or otherwise, in the event
of a Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock has vested, all vesting with respect to such
Participant’s Restricted Stock shall cease, and all unvested shares of
Restricted Stock shall be forfeited to the Company by the Participant for no
consideration as of the date of such Termination.
 
 
7.
Restricted Stock Units.

(a) General. Restricted Stock Units may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Restricted Stock Units shall be set
forth in separate RSU Agreements, which agreements need not be identical.
(b) Vesting. Restricted Stock Units shall vest in such manner, on such date or
dates, or upon the achievement of performance or other conditions, in each case
as may be determined by the Committee and set forth in an RSU Agreement;
provided, however, that notwithstanding any such vesting dates, the Committee
may in its sole discretion accelerate the vesting of any Restricted Stock Unit
at any time and for any reason. Unless otherwise specifically determined by the
Committee, the vesting of a Restricted Stock Unit shall occur only while the
Participant is employed by or rendering services to the Service Recipient, and
all vesting shall cease upon a Participant’s Termination for any reason.
(c) Settlement. Restricted Stock Units shall be settled in Stock, cash, or
property, as determined by the Committee, in its sole discretion, on the date or
dates determined by the Committee and set forth in an RSU Agreement. Unless
otherwise set forth in a Participant’s RSU Agreement, a Participant shall not be
entitled to dividends, if any, with respect to Restricted Stock Units prior to
the actual delivery of shares of Stock.
(d) Termination of Employment or Service. Except as provided by the Committee in
an RSU Agreement, Participant Agreement or otherwise, in the event of a
Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock Units have been settled, (1) all vesting with
respect to such Participant’s Restricted Stock Units shall cease, (2) each of
such Participant’s outstanding unvested Restricted Stock Units shall be
forfeited for no consideration as of the date of such Termination, and (3) any
shares remaining undelivered with respect to vested Restricted Stock Units then
held by such Participant shall be delivered on the delivery date or dates
specified in the RSU Agreement.
 
 
8.
Stock Appreciation Rights.

(a) General. Stock Appreciation Rights may be granted to Eligible Persons in
such form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Stock Appreciation Rights shall be set
forth in separate SAR Agreements, which agreements need not be identical.
(b) Term. The term of each Stock Appreciation Right shall be set by the
Committee at the time of grant; provided, however, that no Stock Appreciation
Right granted hereunder shall be exercisable after the expiration of ten
(10) years from the date it was granted.





--------------------------------------------------------------------------------





(c) Base Price. The base price per share of Stock for each Stock Appreciation
Right shall be set by the Committee at the time of grant; provided, however,
that if a Stock Appreciation Right is intended to qualify as either (1) a “stock
right” that does not provide for a “deferral of compensation” within the meaning
of Section 409A of the Code or (2) a Qualified Performance-Based Award, then in
each case the applicable base price shall not be less than the Fair Market Value
on the date of grant.
(d) Vesting. Stock Appreciation Rights shall vest and become exercisable in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a SAR Agreement; provided, however, that notwithstanding any such vesting dates,
the Committee may in its sole discretion accelerate the vesting of any Stock
Appreciation Right at any time and for any reason. Unless otherwise specifically
determined by the Committee, the vesting of a Stock Appreciation Right shall
occur only while the Participant is employed by or rendering services to the
Service Recipient, and all vesting shall cease upon a Participant’s Termination
for any reason. If a Stock Appreciation Right is exercisable in installments,
such installments or portions thereof that become exercisable shall remain
exercisable until the Stock Appreciation Right expires.
(e) Payment upon Exercise. Payment upon exercise of a Stock Appreciation Right
may be made in cash, Stock, or property as specified in the SAR Agreement or
determined by the Committee, in each case having a value in respect of each
share of Stock underlying the portion of the Stock Appreciation Right so
exercised, equal to the difference between the base price of such Stock
Appreciation Right and the Fair Market Value of one (1) share of Stock on the
exercise date. For purposes of clarity, each share of Stock to be issued in
settlement of a Stock Appreciation Right is deemed to have a value equal to the
Fair Market Value of one (1) share of Stock on the exercise date. In no event
shall fractional shares be issuable upon the exercise of a Stock Appreciation
Right, and in the event that fractional shares would otherwise be issuable, the
number of shares issuable will be rounded down to the next lower whole number of
shares, and the Participant will be entitled to receive a cash payment equal to
the value of such fractional share.


(f) Termination of Employment or Service. Except as provided by the Committee in
a SAR Agreement, Participant Agreement or otherwise:
(1) In the event of a Participant’s Termination for any reason other than (i) by
the Service Recipient for Cause, or (ii) by reason of the Participant’s death or
Disability, (A) all vesting with respect to such Participant’s outstanding Stock
Appreciation Rights shall cease, (B) each of such Participant’s outstanding
unvested Stock Appreciation Rights shall expire as of the date of such
Termination, and (C) each of such Participant’s outstanding vested Stock
Appreciation Rights shall remain exercisable until the earlier of the applicable
Expiration Date and the date that is ninety (90) days after the date of such
Termination.
(2) In the event of a Participant’s Termination by reason of such Participant’s
death or Disability, (i) all vesting with respect to such Participant’s
outstanding Stock Appreciation Rights shall cease, (ii) each of such
Participant’s outstanding unvested Stock Appreciation Rights shall expire as of
the date of such Termination, and (iii) each of such Participant’s outstanding
vested Stock Appreciation Rights shall remain exercisable until the earlier of
the applicable Expiration Date and the date that is twelve (12) months after the
date of such Termination. In the event of a Participant’s death, such
Participant’s Stock Appreciation Rights shall remain exercisable by the person
or persons to whom a Participant’s rights under the Stock Appreciation Rights
pass by will or by the applicable laws of descent and distribution until their
expiration, but only to the extent that the Stock Appreciation Rights were
vested by such Participant at the time of such Termination.





--------------------------------------------------------------------------------





(3) In the event of a Participant’s Termination by the Service Recipient for
Cause, all of such Participant’s outstanding Stock Appreciation Rights (whether
or not vested) shall immediately expire as of the date of such Termination.
 
 
9.
Performance Awards.

(a) General. Performance Awards may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Performance Awards, including the determination of
the Committee with respect to the form of payout of Performance Awards, shall be
set forth in separate Performance Award Agreements, which agreements need not be
identical.
(b) Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of the Stock on the date of grant. In addition to any other
non-performance terms included in the Performance Award Agreement, the Committee
shall set the applicable Performance Objectives in its discretion, which
objectives, depending on the extent to which they are met, will determine the
value and number of Performance Units or Performance Shares, as the case may be,
that will be paid out to the Participant. With respect to Qualified
Performance-Based Awards, the Committee shall establish the applicable
Performance Objectives in writing not later than ninety (90) days after the
commencement of the Performance Period or, if earlier, the date as of which
twenty-five percent (25%) of the Performance Period has elapsed.
(c) Earning of Performance Units and Performance Shares. Upon the expiration of
the applicable Performance Period or other non-performance-based vesting period,
if longer, the holder of Performance Units or Performance Shares, as the case
may be, shall be entitled to receive payout on the value and number of the
applicable Performance Units or Performance Shares earned by the Participant
over the Performance Period, to be determined as a function of the extent to
which the corresponding Performance Objectives have been achieved and any other
non-performance-based terms met. No payment shall be made with respect to a
Qualified Performance-Based Award prior to certification by the Committee that
the Performance Objectives have been attained.
(d) Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units and Performance Shares shall be as
determined by the Committee and as evidenced in the Performance Award Agreement.
Subject to the terms of the Plan, the Committee, in its sole discretion, may pay
earned Performance Units and Performance Shares in the form of cash, Stock, or
other Awards (or in a combination thereof) equal to the value of the earned
Performance Units or Performance Shares, as the case may be, at the close of the
applicable Performance Period, or as soon as practicable after the end of the
Performance Period. Any cash, Stock, or other Awards issued in connection with a
Performance Award may be issued subject to any restrictions deemed appropriate
by the Committee.
(e) Termination of Employment or Service. Except as provided by the Committee in
a Performance Award Agreement, Participant Agreement or otherwise, if, prior to
the time that the applicable Performance Period has expired, a Participant
undergoes a Termination for any reason, all of such Participant’s Performance
Awards shall be forfeited by the Participant to the Company for no
consideration.
(f) Performance Objectives.





--------------------------------------------------------------------------------





(1) Each Performance Award shall specify the Performance Objectives that must be
achieved before such Award shall become earned. The Company may also specify a
minimum acceptable level of achievement below which no payment will be made and
may set forth a formula for determining the amount of any payment to be made if
performance is at or above such minimum acceptable level but falls short of the
maximum achievement of the specified Performance Objectives.
(2) Performance Objectives may be described in terms of Company-wide objectives
or objectives that are related to the performance of an individual Participant,
the specific Service Recipient, or a division, department, or function within
the Company or the Service Recipient. Performance Objectives may be measured on
an absolute or relative basis. Relative performance may be measured by
comparison to a group of peer companies or to a financial market index. With
respect to Qualified Performance-Based Awards, Performance Objectives shall be
limited to specified levels of or increases in one or more of the following:
(i) earnings, including net earnings, total earnings, operating earnings,
earnings growth, operating income, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items or book value per share (which may exclude nonrecurring items);
(ii) Funds From Operations (FFO); (iii) earnings per share (basic or diluted);
(iv) operating profit; (v) revenue, revenue growth, or rate of revenue growth;
(vi) return on assets (gross or net), return on investment, return on capital,
return on equity, financial return ratios, or internal rates of return;
(vii) returns on sales or revenues; (viii) operating expenses; (ix) stock price
appreciation; (x) cash flow (including, but not limited to, operating cash flow
and free cash flow), cash flow return on investment (discounted or otherwise),
net cash provided by operations or cash flow in excess of cost of capital,
working capital turnover; (xi) implementation or completion of critical projects
or processes; (xii) economic value created; (xiii) balance sheet measurements;
(xiv) cumulative earnings per share growth; (xv) operating margin, profit
margin, or gross margin; (xvi) stock price or total stockholder return;
(xvii) cost or expense targets, reductions and savings, productivity and
efficiencies; (xviii) sales or sales growth; (xix) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, market share, portfolio growth, geographic business expansion,
customer satisfaction, employee satisfaction, human resources management,
supervision of litigation, information technology, and goals relating to
acquisitions, divestitures, joint ventures, and similar transactions, and budget
comparisons; and (xx) personal professional objectives, including any of the
foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals, the
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions.
(3) The Committee shall adjust Performance Objectives and the related minimum
acceptable level of achievement if, in the sole judgment of the Committee,
events or transactions have occurred after the applicable date of grant of a
Performance Award that are unrelated to the performance of the Company or
Participant and result in a distortion of the Performance Objectives or the
related minimum acceptable level of achievement. Potential transactions or
events giving rise to adjustment include, but are not limited to,
(i) restructurings, discontinued operations, extraordinary items or events, and
other unusual or nonrecurring charges; (ii) an event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management; and (iii) a change in tax law or accounting standards
required by generally accepted accounting principles.
 
 
10.
Dividend Equivalents






--------------------------------------------------------------------------------





The Committee may include in the Award Agreement with respect to any Award
(other than an Option or Stock Appreciation Right) a Dividend Equivalent Right
in such form and having such terms and conditions as the Committee shall deem
appropriate. A Dividend Equivalent Right (if such right is a “dividend
equivalent” within the meaning of Treasury Regulation Section 1.409A-3(e)) shall
be treated separately from the right to other amounts under the Award for
purposes of Section 409A of the Code. In the event such a provision is included
in an Award Agreement, the Committee will determine whether such payments will
be made in cash, in shares of Stock or in another form of property, whether they
will be conditioned upon the exercise of the Award to which they relate, the
time or times at which they will be made, and such other terms and conditions as
the Committee will deem appropriate. Notwithstanding the foregoing, unless
otherwise provided in an Award Agreement, a Participant’s right under an Award
Agreement to dividend equivalent payments in the case of an Award that is
subject to vesting conditions shall be treated as unvested so long as such Award
remains unvested, and any such dividend equivalent payments that would otherwise
have been paid during the vesting period shall instead be accumulated (and, if
paid in cash, reinvested in additional shares of Stock based on the Fair Market
Value of the Stock on the date of reinvestment) and paid within thirty (30) days
following the date on which such Award is determined by the Company to have
vested.
 
 
11.
Other Equity-Based Awards.

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based upon or related
to Stock or other equity interests of the Company or the Partnership (including,
without limitation, LTIP Units), as deemed by the Committee to be consistent
with the purposes of the Plan. The grant of LTIP Units must satisfy the
requirements of the Partnership Agreement. The Committee may also grant Stock or
other equity interests of the Company or the Partnership (including, without
limitation, LTIP Units) as a bonus (whether or not subject to any vesting
requirements or other restrictions on transfer), and may grant other awards in
lieu of obligations of the Company or an Affiliate to pay cash or deliver other
property under this Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee. The terms and
conditions applicable to such Awards shall be determined by the Committee and
evidenced by Award Agreements, which agreements need not be identical.
 
 
12.
Adjustment for Recapitalization, Merger, etc.

(a) Capitalization Adjustments. The aggregate number of shares of Stock that may
be granted or purchased pursuant to Awards (as set forth in Section 4 hereof),
the number of shares of Stock or other equity interests (including, without
limitation, LTIP Units) covered by each outstanding Award, and the price per
share of Stock or other equity interest (including, without limitation, LTIP
Units) underlying each such Award shall be equitably and proportionally adjusted
or substituted, as determined by the Committee, as to the number, price, or kind
of a share of Stock or other equity interest (including, without limitation,
LTIP Units) or other consideration subject to such Awards (1) in the event of
changes in the outstanding Stock or in the capital structure of the Company by
reason of stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, amalgamations, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
of grant of any such Award (including any Corporate Event); (2) in connection
with any extraordinary dividend (as determined by the Committee in its sole
discretion) declared and paid in respect of shares of Stock, whether payable in
the form of cash, stock, or any other form of consideration; or (3) in the event
of any change in applicable laws or circumstances that results in or could
result in, in either case, as determined by the Committee in its sole





--------------------------------------------------------------------------------





discretion, any substantial dilution or enlargement of the rights intended to be
granted to, or available for, Participants in the Plan.
(b) Corporate Events. Notwithstanding the foregoing, except as provided by the
Committee in an Award Agreement or otherwise, in connection with (i) a merger,
amalgamation, or consolidation involving the Company in which the Company is not
the surviving corporation, (ii) a merger, amalgamation, or consolidation
involving the Company in which the Company is the surviving corporation but the
holders of shares of Stock receive securities of another corporation or other
property or cash, (iii) a Change in Control, or (iv) the reorganization,
dissolution or liquidation of the Company (each, a “Corporate Event”), the
Committee may, in its discretion, so long as it determines there is no adverse
economic impact on the Participants as of the date any action is taken under
this Section 12(b), provide for any one or more of the following:
(1) The assumption or substitution of any or all Awards in connection with such
Corporate Event, in which case the Awards shall be subject to the adjustment set
forth in subsection (a) above, and to the extent that such Awards are
Performance Awards or other Awards that vest subject to the achievement of
Performance Objectives or similar performance criteria, such Performance
Objectives or similar performance criteria shall be adjusted appropriately to
reflect the Corporate Event;
(2) The acceleration of vesting of any or all Awards, subject to the
consummation of such Corporate Event, with any Performance Awards or other
Awards that vest subject to the achievement of Performance Objectives or similar
performance criteria deemed earned (i) based on actual performance through the
date of the Corporate Event, or (ii) at the target level (or if no target is
specified, the maximum level), in the event actual performance cannot be
measured through the date of the Corporate Event, in each case, with respect to
all unexpired Performance Periods;
(3) The cancellation of any or all Awards (whether vested or unvested) as of the
consummation of such Corporate Event, together with the payment to the
Participants holding vested Awards (including any Awards that would vest upon
the Corporate Event but for such cancellation) so canceled of an amount in
respect of cancellation based upon the per-share consideration being paid for
the Stock in connection with such Corporate Event, less, in the case of Options,
Stock Appreciation Rights, and other Awards subject to exercise, the applicable
exercise or base price; provided, however, that holders of Options, Stock
Appreciation Rights, and other Awards subject to exercise shall be entitled to
consideration in respect of cancellation of such Awards only if the per-share
consideration less the applicable exercise or base price is greater than zero
dollars ($0), and to the extent that the per-share consideration is less than or
equal to the applicable exercise or base price, such Awards shall be canceled
for no consideration; and


(4) The replacement of any or all Awards (other than Awards that are intended to
qualify as “stock rights” that do not provide for a “deferral of compensation”
within the meaning of Section 409A of the Code) with a cash incentive program
that preserves the value of the Awards so replaced (determined as of the
consummation of the Corporate Event), with subsequent payment of cash incentives
subject to the same vesting conditions as applicable to the Awards so replaced
and payment to be made within thirty (30) days of the applicable vesting date.
Payments to holders pursuant to paragraph (3) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or a
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Stock covered
by the Award at such time (less any applicable exercise or base





--------------------------------------------------------------------------------





price). In addition, in connection with any Corporate Event, prior to any
payment or adjustment contemplated under this subsection (b), the Committee may
require a Participant to (A) represent and warrant as to the unencumbered title
to his Awards, (B) bear such Participant’s pro-rata share of any post-closing
indemnity obligations, and be subject to the same post-closing purchase price
adjustments, escrow terms, offset rights, holdback terms, and similar conditions
as the other holders of Stock, and (C) deliver customary transfer documentation
as reasonably determined by the Committee.
(c) Fractional Shares. Any adjustment provided under this Section 12 may, in the
Committee’s discretion, provide for the elimination of any fractional share that
might otherwise become subject to an Award.
 
 
13.
Use of Proceeds.

The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.
 
 
14.
Rights and Privileges as a Stockholder.

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of Stock ownership in respect of shares of
Stock that are subject to Awards hereunder until such shares have been issued to
that person.
 
 
15.
Transferability of Awards.

Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the applicable laws of descent and
distribution, and to the extent subject to exercise, Awards may not be exercised
during the lifetime of the grantee other than by the grantee. Notwithstanding
the foregoing, except with respect to Incentive Stock Options, Awards and a
Participant’s rights under the Plan shall be transferable for no value to the
extent provided in an Award Agreement or otherwise determined at any time by the
Committee.
 
 
16.
Employment or Service Rights.

No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for the
grant of any other Award. Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company or an Affiliate of the Company.
 
 
17.
Compliance with Laws.

The obligation of the Company to deliver Stock upon vesting, exercise, or
settlement of any Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale with the
Securities and Exchange Commission pursuant to the Securities Act or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation





--------------------------------------------------------------------------------





to register for sale or resale under the Securities Act any of the shares of
Stock to be offered or sold under the Plan or any shares of Stock to be issued
upon exercise or settlement of Awards. If the shares of Stock offered for sale
or sold under the Plan are offered or sold pursuant to an exemption from
registration under the Securities Act, the Company may restrict the transfer of
such shares and may legend the Stock certificates representing such shares in
such manner as it deems advisable to ensure the availability of any such
exemption.
 
 
18.
Withholding Obligations.

As a condition to the vesting, exercise, or settlement of any Award (or upon the
making of an election under Section 83(b) of the Code), the Committee may
require that a Participant satisfy, through deduction or withholding from any
payment of any kind otherwise due to the Participant, or through such other
arrangements as are satisfactory to the Committee, the minimum amount of all
federal, state, and local income and other taxes of any kind required or
permitted to be withheld in connection with such vesting, exercise, or
settlement (or election). A Participant may elect to have such tax withholding
satisfied, in whole or in part, by (i) authorizing the Company to withhold a
number of shares of Stock to be issued pursuant to an Award with a Fair Market
Value as of the vesting, exercise or settlement date of the Award, as applicable
equal to the amount of the required withholding tax, (ii) transferring to the
Company shares of Stock owned by the Participant with a Fair Market Value as of
the vesting, exercise or settlement date of the Award, as applicable, equal to
the amount of the required withholding tax, or (iii) in the case of a
Participant who is an employee of the Company at the time such withholding is
effected, by withholding from the cash compensation payable to such Participant
as of such date, equal to the amount of the required withholding tax; provided,
however, that the aggregate Fair Market Value of the number of shares of Stock
that may be used to satisfy tax withholding requirements may not exceed the
minimum statutorily required withholding amount with respect to such Award.
 
 
19.
Amendment of the Plan or Awards.

(a) Amendment of Plan. The Board or the Committee may amend the Plan at any time
and from time to time.
(b) Amendment of Awards. The Board or the Committee may amend the terms of any
one or more Awards at any time and from time to time.
(c) Stockholder Approval; No Material Impairment. Notwithstanding anything
herein to the contrary, no amendment to the Plan or any Award shall be effective
without stockholder approval if such amendment would cause the Plan to fail to
comply with any applicable legal requirement or applicable rules of any national
securities exchange on which the Stock or OP Units are listed or similar
requirement. Additionally, no amendment to the Plan or any Award shall
materially impair a Participant’s rights under any Award unless the Participant
consents in writing (it being understood that no action taken by the Board or
the Committee that is expressly permitted under the Plan, including, without
limitation, any actions described in Section 12 hereof, shall constitute an
amendment to the Plan or an Award for such purpose). Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, and without an
affected Participant’s consent, the Board or the Committee may amend the terms
of the Plan or any one or more Awards from time to time as necessary to bring
such Awards into compliance with applicable law, including, without limitation,
Section 409A of the Code.
(d) No Repricing of Awards Without Stockholder Approval. Notwithstanding
subsection (a) or (b) above, or any other provision of the Plan, the repricing
of Awards shall not be permitted without





--------------------------------------------------------------------------------





stockholder approval. For this purpose, a “repricing” means any of the following
(or any other action that has the same effect as any of the following):
(1) changing the terms of an Award to lower its exercise or base price (other
than on account of capital adjustments resulting from share splits, etc., as
described in Section 12(a) hereof), (2) any other action that is treated as a
repricing under generally accepted accounting principles, and (3) repurchasing
for cash or canceling an Award in exchange for another Award at a time when its
exercise or base price is greater than the Fair Market Value of the underlying
Stock, unless the cancellation and exchange occurs in connection with an event
set forth in Section 12(b) hereof.
 
 
20.
Termination or Suspension of the Plan.

The Board or the Committee may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the earlier of (i) the date the Plan is adopted by the
Board or (ii) the date the stockholders of the Company approve the Plan. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated; provided, however, that following any suspension or termination of
the Plan, the Plan shall remain in effect for the purpose of governing all
Awards then outstanding hereunder until such time as all Awards under the Plan
have been terminated, forfeited, or otherwise canceled, or earned, exercised,
settled, or otherwise paid out, in accordance with their terms.
 
 
21.
Effective Date of the Plan.

The Plan was originally effective as of the Effective Date, subject to
stockholder approval. The Plan was amended and restated as of April 4, 2016.
 
 
22.
Miscellaneous.

(a) Certificates. Stock acquired pursuant to Awards granted under the Plan may
be evidenced in such a manner as the Committee shall determine. If certificates
representing Stock are registered in the name of the Participant, the Committee
may require that (1) such certificates bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Stock, (2) the
Company retain physical possession of the certificates, and (3) the Participant
deliver a stock power to the Company, endorsed in blank, relating to the Stock.
Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, that the Stock shall be held in book-entry form rather than
delivered to the Participant pending the release of any applicable restrictions.
(b) Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Awards granted under the Plan shall be and remain subject to any
incentive compensation clawback or recoupment policy currently in effect or as
may be adopted by the Board and, in each case, as may be amended from time to
time. No such policy adoption or amendment shall in any event require the prior
consent of any Participant.
(c) Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any





--------------------------------------------------------------------------------





securities of the Company or any of its Affiliates, and details of all Awards
(the “Data”). In addition to transferring the Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
the Plan and Awards and the Participant’s participation in the Plan, the Company
and its Affiliates may each transfer the Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan and
Awards and the Participant’s participation in the Plan. Recipients of the Data
may be located in the Participant’s country or elsewhere, and the Participant’s
country and any given recipient’s country may have different data privacy laws
and protections. By accepting an Award, each Participant authorizes such
recipients to receive, possess, use, retain, and transfer the Data, in
electronic or other form, for the purposes of assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Company or the Participant may elect to deposit any shares of Stock. The Data
related to a Participant will be held only as long as is necessary to implement,
administer, and manage the Plan and Awards and the Participant’s participation
in the Plan. A Participant may, at any time, view the Data held by the Company
with respect to such Participant, request additional information about the
storage and processing of the Data with respect to such Participant, recommend
any necessary corrections to the Data with respect to the Participant, or refuse
or withdraw the consents herein in writing, in any case without cost, by
contacting his local human resources representative. The Company may cancel the
Participant’s eligibility to participate in the Plan, and in the Committee’s
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participants may contact their local human resources representative.
(d) Participants Outside of the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then a
resident, or is primarily employed or providing services, outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then a resident or primarily employed or
providing services, or so that the value and other benefits of the Award to the
Participant, as affected by non-United States tax laws and other restrictions
applicable as a result of the Participant’s residence, employment, or providing
services abroad, shall be comparable to the value of such Award to a Participant
who is a resident, or is primarily employed or providing services, in the United
States. An Award may be modified under this Section 22(d) in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation or result in actual
liability under Section 16(b) of the Exchange Act for the Participant whose
Award is modified. Additionally, the Committee may adopt such procedures and
sub-plans as are necessary or appropriate to permit participation in the Plan by
Eligible Persons who are non-United States nationals or are primarily employed
or providing services outside the United States.
(e) No Liability of Committee Members. Neither any member of the Committee nor
any of the Committee’s permitted delegates shall be liable personally by reason
of any contract or other instrument executed by such member or on his behalf in
his capacity as a member of the Committee or for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other employee, officer, or director of the Company to whom
any duty or power relating to the administration or interpretation of the Plan
may be allocated or delegated, against all costs and expenses (including counsel
fees) and liabilities (including sums paid in settlement of a claim) arising out
of any act or omission to act in connection with the Plan, unless arising out of
such person’s own fraud or willful misconduct; provided, however, that approval
of the Board shall be required for the payment of any amount in settlement of a
claim against any such person. The foregoing right of





--------------------------------------------------------------------------------





indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s certificate or articles
of incorporation or bylaws, each as may be amended from time to time, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
(f) Payments Following Accidents or Illness. If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
his affairs because of illness or accident, or is a minor, or has died, then any
payment due to such person or his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so directs
the Company, be paid to his spouse, child, relative, an institution maintaining
or having custody of such person, or any other person deemed by the Committee to
be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Committee
and the Company therefor.
(g) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Maryland without reference to the
principles of conflicts of laws thereof.
(h) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be required to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees and service providers under general law.
(i) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member.
(j) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.









